MEMORANDUM **
Jose Alfredo Sasvin-Reynoso petitions for review of a final order of deportation *759issued by the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ’s”) determination that Sasvin-Reynoso was not eligible for suspension of deportation.
We lack jurisdiction to review issues not raised before the BIA. See Ochave v. INS, 254 F.3d 859, 867 n. 3 (9th Cir.2001). We hold that Sasvin-Reynoso failed to exhaust his administrative remedies with respect to his challenge to the IJ’s determination that assault is a crime involving moral turpitude because he failed to raise this issue on appeal to the BIA. We lack jurisdiction to review this issue and dismiss the petition for review with respect to Sasvin-Reynoso’s eligibility for suspension.
Sasvin-Reynoso also argues that the BIA’s decision to affirm without opinion violated due process. This argument is foreclosed by our decision in Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part AND DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.